Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 November 2021 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-20 directed to an invention non-elected without traverse.  Accordingly, claims 18-20 have been cancelled.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Seong (KR 10-2009-0078185 A), Guk (KR 10-0540191 B1), and Dandl (US 2015/0239224) while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in claim 1.  	Specifically, none of Seong, Guk, and Dandl teach an artificial leather having a microhardness of 45 to 59, wherein the microhardness is a maximum value measured immediately after a needle is in contact with the artificial leather at an indentation speed of 1 mm/s in a peak hold mode using a microhardness tester, which is, when a load holding time of the needle is 1 second, wherein, the artificial leather comprises a back layer, a coating layer, a foam layer, a skin layer and a surface treatment layer sequentially laminated on an upper surface of the back layer, wherein an embossed pattern is formed on upper surfaces of the skin layer and the surface treatment layer, wherein the coating layer is formed using a coating solution containing 70 to 130 parts by weight of a plasticizer and 0.5 to 10 parts by weight of a curing agent based on 100 parts by weight of a polyvinyl chloride resin, and the polyvinyl chloride resin is a mixed resin consisting of 60 to 90 % by weight of a homopolymer of vinyl chloride and 10 to 40 % by weight of a copolymer of vinyl chloride and vinyl acetate, wherein the foam layer comprises 60 to 120 parts by weight of a plasticizer, 5 to 15 parts by weight of a foaming agent, and 5 to 20 parts by weight of a copolymer of vinyl chloride and vinyl acetate based on 100 parts by weight of a polyvinyl chloride resin, and the polyvinyl chloride resin is a polyvinyl chloride resin having a degree of polymerization of 900 to 1,200, wherein the skin layer comprises 60 to 120 parts by weight of a plasticizer and a pigment based on 100 parts by weight of a polyvinyl chloride resin, and the polyvinyl chloride resin is a polyvinyl chloride resin having a degree of polymerization of 1,250 to 3,000, and wherein the back layer has a thickness of 0.4 to 0.7 mm, the coating layer formed on the back layer has a thickness of 1 to 10 µm, the foam layer has a thickness of 0.4 to 0.7 mm, the skin layer has a thickness of 100 to 300 µm, and the surface treatment layer has a thickness of 4 to 30 µm. 	The previous set of claims submitted on 10 August 2021 were rendered obvious as detailed in the previous Office action.  The added limitations include thicknesses for each of the back layer, the coating layer, the foam layer, the skin layer, and the surface treatment layer.  Seong teaches thicknesses for the fabric (back layer) and foam layer which render obvious the ranges added in the claim.  Moreover, Seong teaches that the thickness of the cover layer (skin layer) is optimizable which only requires routine experimentation based on preventing the hardness of the product increasing to an undesired amount.  Seong teaches a thickness of the adhesive layer (coating layer) which is out of the claimed range, and Seong teaches away from reducing the thickness of the adhesive layer (coating layer) into the claimed range due to the adhesive strength being too low in its application.  Therefore, the claims are considered to be nonobvious over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783